186 Mich. App. 595 (1990)
465 N.W.2d 34
SCHIPPERS
v.
SPX CORPORATION
Docket No. 117549.
Michigan Court of Appeals.
Decided December 17, 1990, at 9:40 A.M.
McCroskey, Feldman, Cochrane & Brock, P.C. (by John P. Halloran), for the plaintiff.
Culver, Lague & McNally (by William F. McNally and Kevin B. Even), for SPX Corporation.
Before: NEFF, P.J., and MAHER and MURPHY, JJ.
NEFF, P.J.
Plaintiff appeals as of right from a judgment and order of dismissal entered by the circuit court granting summary disposition pursuant to MCR 2.116(C)(10) to defendant SPX Corporation regarding plaintiff's claims for wrongful discharge and negligent evaluation. We reverse and remand.
I
The sole issue on appeal is whether a genuine *596 issue of material fact exists regarding whether a just cause employment contract providing termination only for just cause existed between plaintiff and defendant SPX.
We hold that material issues of fact exist on the bases of defendant's employee handbook and testimony concerning oral representations made by SPX personnel.
II
When ruling on a motion for summary disposition made pursuant to MCR 2.116(C)(10), courts are liberal in finding that a genuine issue exists, drawing all inferences in favor of the nonmovant and granting the motion only when the court is satisfied that it is impossible for the claim to be supported at trial because of some deficiency that cannot be overcome. Rizzo v Kretschmer, 389 Mich. 363, 371; 207 NW2d 316 (1973); Langeland v Bronson Methodist Hosp, 178 Mich. App. 612, 615-616; 444 NW2d 146 (1989).
III
An employer's statements of company policy to the effect that an employee will be terminated only for just cause can give rise to enforceable contract rights. Toussaint v Blue Cross & Blue Shield of Mich, 408 Mich. 579; 292 NW2d 880 (1980), reh den 409 Mich. 1101 (1980); Richards v Detroit Free Press, 173 Mich. App. 256, 258; 433 NW2d 320 (1988), remanded 433 Mich. 913 (1989). Here, plaintiff's deposition testimony was sufficient to create a question of fact with respect to whether the oral representations made to him by SPX personnel constituted a promise to discharge only for just cause. See Toussaint, supra, p 613; Hetes v *597 Schefman & Miller Law Office, 152 Mich. App. 117, 121; 393 NW2d 577 (1986).
Plaintiff testified that he had "[v]erbal assurances from three individuals," on which he relied, for his belief that he could be discharged only for good cause. He named the three individuals, one of whom was his immediate supervisor. The essence of the claimed assurances was that plaintiff was chosen from among seven drivers for his job and that it was his until retirement, "unless something was really wrong." Plaintiff testified that he inquired about his future with the company because he was moving into a division that had only one truck and he was concerned that the decision might be made to eliminate the truck and his job.
It is worthy of note that one of the three employees on whom plaintiff relied indicated at deposition that the custom and practice at SPX was to discharge for "good reason" only. This man had been employed by defendant for more than twenty-five years. While this testimony, of itself, does not create a question of fact, because the employee testified that he never communicated this to plaintiff in those words, it is relevant to plaintiff's assertions at deposition that he had verbal assurances about the conditions of his employment with SPX.
On the basis of the testimony noted above, it was error to grant summary disposition for defendant.
IV
Mixed signals from employer to employee in employee handbooks can also raise a question of fact about reasonable employee expectations. Toussaint, supra, p 619; Dalton v Herbruck Egg Sales Corp, 164 Mich. App. 543; 417 NW2d 496 (1987); *598 Butzer v Camelot Hall Convalescent Centre, Inc, 183 Mich. App. 194; 454 NW2d 122 (1989).
Defendant's handbook promises fairness to all employees and good working conditions. In return, the manual expresses the company's expectation of the best efforts of the employees. It speaks of mutual trust, responsibilities, and standards of conduct.
The handbook also sets out certain prohibited practices in eight numbered paragraphs. In explaining the consequences of violating these rules, the handbook explains, "For the protection of yourself and your fellow workers, disciplinary action up to and including discharge may be made necessary by the violation of these rules."
The disclaimer under a heading of "In Conclusion" at the end of the handbook says that the book is for information only and that no contract is created, but that the employer believes "whole-heartedly" in the plans, policies, and procedures set out. This single paragraph on page seventeen of the handbook also reserves to the employer the right to change anything in the book, with or without notice.
We hold that the handbook raises a genuine issue of fact regarding whether a contract of employment providing termination only for just cause existed in this case. Defendant created an appearance of fair dealing throughout sixteen pages of the handbook, particularly with the mention of "disciplinary action up to and including discharge" (emphasis added). By way of the "Conclusion" on the last page, the company then claims the prerogative to deny its employees any rights to fair treatment under the discipline policy (or any of the other policies stated in the handbook) by simply ignoring it. This at least raises the specter of an illusory promise meant to benefit the employer *599 by inducing the workers to conduct themselves as if they have job security, all the while retaining the benefit of denying that security when it sees fit.
We conclude that the evidence before the trial judge created a question of fact regarding whether plaintiff had a reasonable expectation that he could be discharged only for just cause. Summary disposition was improper, and we reverse and remand for further proceedings consistent with this opinion. We do not retain jurisdiction.